Case 3:19-cv-00778-JMM Document 2 Filed 05/07/19

LAW OFFICES
KOVLER & RUSH, PC.
123 SOUTH BROAD STREET
RONALD A. KOVLER’ SUITE 2250
BRAD S. RUSH’ PHILADELPHIA, PENNSYLVANIA 19109
Brad@KovlerRush.com 215-735-5476

*ALSO MEMBER NJ BAR
‘ FAX: 215-735-9057
OF COUNSEL E-MAIL: KJIRLAW@AOL.COM
LEWIS JAY GORDON WW W.KOVLERRUSH.COM
CHARLES J. GEFFEN

 

April 5, 2019

Two Miitis, inc.
600 Plastics Place
Kalamazoo, MI 49001

Re: Jerame Johnson vs. Fabri-Kal Corporation, et al.
CCP, Philadelphia County; No.: 190400619

Dear Sir or Madam:

Page 1 of 8

NEW JERSEY OFFICE
SENTRY OFFICE PLAZA, SUITE 506
216 HADDON AVENUE
WESTMONT, NEW JERSEY 08108
856-869-5476

FAX: 856-833-9057

Enclosed please find a true and correct copy of a Civil Action Complaint which has been
filed against you with regard to the above captioned matter in the Court of Common Pleas of
Philadelphia County. I would suggest that you kindly forward these documents to counsel as soon

as possible.

Thank you for your attention to this matter.

Very truly yours,
Brad S. Rush /hm
BRAD S. RUSH
BSR/hm
Enclosures

Via Certified Mail/RRR — 7014 3490 0000 7868 7709
& Regular Mail

IBIT
Case 3:19-cv-00778-JMM Document 2 Filed 05/07/19 Page 2 of 8

Court of Common Pleas of Philadelphia County
Trial Division

 

For Prothonotary Use Only (Docket Number)

 

oe APRIL 2019
Civil Cover Sheet E-Fing Number, 1904007813 000613
PLAINTIFF'S NAME DEFENDANT'S NAME

JERAME JOHNSON

FABRI-KAL CORPORATION

 

PLAINTIFF'S ADDRESS
12 ROSE AVENUE

ROUSES POINT NY 12979

DEFENDANT'S ADDRESS
600 PLASTICS PLACE

KALAMAZOO MI 49001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLAINTIFF'S NAME DEFENDANT'S NAME
JASON G. DEITER
PLAINTIFF'S ADDRESS DEFENDANT'S ADDRES
23 W. BEATTY AVENUE
WILKES BARRE PA 18705
PLAINTIFF'S NAME DEFENDANT'S NAME
TWO MITTS, INC.
PLAINTIFF'S ADDRESS DEFENDANT'S ADDRESS
600 PLASTICS PLACE
KALAMAZOO MI 49001
TOTAL NUMBER OF PLAINTIFFS TOTAL NUMBER OF DEFENDANTS COMMENCEMENT OF ACTION
omplaint Petition Action Notice of Ap
1 3 Ed! Complai C1 Petiti i [1 Notice of Appeal
CJ writofSummons [7] Transfer From Other Jurisdictions
AMOUNT IN CONTROVERSY COURT PROGRAMS
S| i CI Arbitration CI Mass Tort CO Commerce C] Settlement
$50,000.00 or less Jury oO Savings Action CI Minor Court Appeal OC Minors
[Ex] More than $50,000.00 E Non-Jury LJ Petition Co Statutory Appeals C1 wsurvival
Other:
CASE TYPE AND CODE
2V - MOTOR VEHICLE ACCIDENT
STATUTORY BASIS FOR CAUSE OF ACTION
RELATED PENDING CASES (LIST BY CASE CAPTION AND DOGKET NUMBER) AILEB IS CASE SUBJECT TO
COORDINATION ORDER?
PRO PROTHY —_ no
APR 03 2019
M. BRYANT
TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: JERAME JOHNSON
Papers may be served at the address set forth below.
NAME OF PLAINTIFFS/PETITIONER'S/APPELLANT'S ATTORNEY ADDRESS
BRAD S. RUSH 123 SOUTH BROAD STREET
SUITE 2250
PHONE NUMBER FAX NUMBER PHILADELPHIA PA 19109
(215) 735-5476 (215)735-9057
SUPREME COURT IDENTIFICATION NO. E-MAIL ADDRESS
72896 brad@kovlerrush.com
SIGNATURE OF FILING ATTORNEY OR PARTY DATE SUBMITTED
BRAD RUSH Wednesday, April 03, 2019, 11:01 am

 

 

FINAL COPY (Approved by the Prothonotary Clerk)

 
Case 3:19-cv-00778-JMM Document 2 Filed 05/07/19 Page 3 of 8

THIS IS A NON-JURY MATTER: ted 2nd
ASSESSMENT OF DAMAGESGSREQ2 1H

KOVLER & RUSH, P.C.

BY: BRAD S. RUSH, ESQUIRE
IDENTIFICATION NO.: 72896
123 South Broad Street, Suite 2250
Philadelphia, Pennsylvania 19109
(215)735-5476

 

03 APR

Attorney for Plaintiff CeiaTes

 

JERAME JOHNSON :
12 Rose Avenue
Rouses Point, NY 12979

COURT OF COMMON PLEAS
OF PHILADEPLHIA COUNTY
CIVIL ACTION —- LAW

V. :
FABRI-KAL CORPORATION
600 Plastics Place :
Kalamazoo, MI 49001 t

and : NO.:
JASON G. DEITER :
23 W. Beatiy Avenue :
Wilkes Barre, PA 18705 :

and :
TWO MITTS, INC. :
600 Plastics Place :
Kalamazoo, ME 49061 :

NOTICE TO DEFEND

 

 

 

NOTICE

You haye been sucd in court. If you wish to defend against the
claims set forth in the following pages, you must take action
within (wenty (20) days after this complaint and notice are
served, by entering a written appearance personally or by
attorney and filing in writing with the court your defenses or
objections to the claims set forth against you. You are warned
that if you fail to do so the case may proceed without you and a
judgment may be entered against you by the court without
further notice for any money claimed in the complaint of for any
other claim or relief requested by the plainfiff, You may lose
nioney or property or other rights important to you.

You should take this paper to your Invyer at once If you do not
have a lawyer or cannot afford one, go to or telephoue the office set
Sorth below to find out where you car get legal help.

Philadelphia Bar Association
Lawyer Referral
and oformation Service
1101 Market Street
Philadelphia, PA 19107
215-238-0333
TTY 215-451-6197

 

AVISO
Le han demandado a asted cn Ia corte. Si usted quiere defenderse
de estas demandas expuestas en las paginas siguientes, usted
tiene yeinte (20) dias de plazo al partir de la fecha de Ja demanda
y la notificacion, Hace falta ascentar waa comparencia escrita 0
ef persona o con un abogado y entregar a la corte en forma
escrita sus defensas o sus objeciones a Jas demandas en contra de
su persona, Sea avisido que si usted no se defiende, la corte
tomara medidas y puede confinuar la demanda en contra suya
sin previo aviso o notificacion. Ademas, la corte puede decider a
favor del demandante y requicre que usted cumpla con todas las
Provisiones de esta demanda. Usted puede perder dincro o sus
propiedades u otros derechos importantes para usted.
Lieve esta demanda a un abogado tnimiediatamente. Si no tiene
abogado o si na flene el dinero suficienfe de pagar tal servicio.
Vaya en persona o ame por telefono a la oficina cuya direccion se
encuentra escrita abajo para averignar donde se puede conseguir
asistencia legal,
Asociacion De Licenciados De Filadetfia
Servicio De Referencia E
informacion Legal
1101 Market Strcet
Philadelphia, PA 19107
215-238-6333
TTY 215-451-6197

 

Case ID: 190400619

  
  
 

 

 
Case 3:19-cv-00778-JMM Document 2 Filed 05/07/19 Page 4 of 8

KOVLER & RUSH, P.C.

BY: BRAD 8, RUSH, ESQUIRE

IDENTIFICATION NO.: 72896

123 South Broad Street, Suite 2250

Philadelphia, Pennsylvania 19109
. (215)735-5476

JIRAME JOHNSON

12 Rose Avenue

Rouses Point, NY 12979

¥.
FABRI-KAL CORPORATION
600 Plastics Place
Kalamazoo, MI 49001
and
JASON G. DEITER
23 W. Beatty Avenue
Wilkes Barre, PA 18705
and
TWO MITTS, INC.
600 Plastics Place
Kalamazoo, MI 49001

THIS IS A NON-JURY MATTER
ASSESSMENT OF DAMAGES IS REQUIRED

Attorney for Plaintiff

COURT OF COMMON PLEAS
OF PHILADEPLHIA COUNTY
CIVIL ACTION —-LAW

NO.:

CIVIL ACTION COMPLAINT
2V- MOTOR VEHICLE ACCIDENT

COUNTI

JERAME JOHNSON y. FABRI-KAL CORPORATION and
JASON G. DEITER and TWO MITTS, INC.

(Bodily Injury)

L Plaintiff, Jerame Johnson, is an adult individual residing at the above-captioned

address.

2, Defendant, Fabri-Kal Corporation, is a corporation and/or other business entity

which regularly conducts business in the City of Philadelphia and Commonwealth of Pennsylvania

and has a principal place of business at the above captioned address.

3, Defendant, Jason G. Deiter, is an adult individual residing at the above-captioned

address and was an employee of Defendant, Fabri-Kall Corporation.

Case ID: 190400619
Case 3:19-cv-00778-JMM Document 2 Filed 05/07/19 Page 5 of 8

4. Defendant, Two Mitts, Inc., is a corporation and/or other business entity which
regularly conducts business in the City of Philadelphia and Commonwealth of Pennsylvania and has
a principal place of business at the above captioned address.

5. On or about June 2, 2017, at approximately 9:30 a.m., Plaintiff, Jerame Johnson, was
operating a 2007 Eagle Harvester, owned by Just In Time Express, Inc., which was traveling North
on Oakhill Road, Wright Township, Pennsylvania.

6, At the aforesaid time and place, Defendant, Jason G. Deiter, was the operator of a
2014 Freight Liner owned by Defendant, Fabri-Kal Corporation and/or Defendant, Two Mitts,
Inc., which was traveling southbound on Oakhill Road, Wright Township, Pennsylvania.

7. At all times relevant hereto, Defendant, Jason G. Deiter, was in the course and scope
of his employment as a driver for Defendant, Fabri-Kal Corporation and/or Defendant, Two Mitts,
Inc., and was operating said vehicle within the scope and authority of Defendant, Fabri-Kal
Corporation and/or Defendant, Two Mitts, Inc.

8. At the aforesaid time and place, due to fhe negligence, carelessness and
recklessness of defendants (more fully hereinafter described), Plaintiff, Jerame Johnson, was
caused to sustain severe personal injuries (more fully hereinafter described) when the driver’s
side trailer door of the defendants’ truck came unlatched striking plaintiff's vehicle.

9. As a result of the aforementioned accident and negligence of defendants, plaintiff
suffered injuries to and about his body, including but not limited to facial laceration, neck
laceration, laceration to the left cheek requiring sharp excision using scalpel and scissors and
surgical repair, permanent scatring; all or some of which may be serious and/or permanent in nature.

10.  Asaresult of the aforementioned injuries, plaintiff has been and probably will in the
future be unable to attend to his daily and usual duties much to his great financial detriment and

loss.

Case ID: 190400619

 

 
Case 3:19-cv-00778-JMM Document 2 Filed 05/07/19 Page 6 of 8

11.

As a further result of the aforementioned injuries, plaintiff has incurred and will

continue to incur obligations for medical and other expenses as a result of the aforesaid accident.

12,

As a further result of the accident, plaintiff has suffered severe physical pain,

mental anguish, humiliation, emotional upset, anxiety and depression and he may continue to

suffer same for an indefinite time in the future.

13.

The aforesaid accident and resulting injuties to plaintiff was caused as a direct and

proximate result of the negligence of defendants, jointly and severally, which consisted of the

following:

striking plaintiff's vehicle;
failing to keep a proper distance from plaintiff's vehicle;
failing to yield to plaintiff's vehicle;

failing to give proper and sufficient waming of the approach of said
vehicle;

failing to have his/her/their vehicle under proper and adequate
control;

failing to keep a proper lookout for other motor vehicles on the
highway, including plaintiff's vehicle;

failing to operate his/her/their motor vehicle according to the
applicable ordinances and the statutes of the Commonwealth of
Pennsylvania;

operating his/her/their motor vehicle at an excessive rate of speed
under the circumstances;

failing to respect the rights, position and safety of the plaintiff;

penmitted operation of their motor vehicle by an individual who was
not properly and adequately trained in the operation of same;

failed to properly train or to ensure proper training of the operation
of their vehicle or to warn of the lack of proper training of operation
of their vehicle;

failing to maintain his/her/their vehicle and its component parts in

excellent condition and proper working order;
Case ID: 190400619
Case 3:19-cv-00778-JMM Document 2 Filed 05/07/19 Page 7 of 8

m. failing to properly secure the rear cargo doors of trailer;
n any and all acts of negligence which may be discovered pursuant to.
the Pennsylvariia Rulés of Civil Procedures,
i4. The negligent acts and/or omissions of the defendants were the cause or a substantial
factor in causing the injuries and damages which plaintiff sustained,
WHEREFORE, Plaintiff, Jerame Johnson, demands judgment against Defendants, Fabri-
Kal Corporation and Jason G. Deiter and Two Mitts, Inc., jointly and severally, in an amount in
excess of Fifty Thousand ($50,000.00) Dollars.
KOVLER & RUSH, P.C.

Date: 4-2-4 9 BY: lt.

BRAD S. RUSH
Attorney for Plaintiff

Case ID: 190400619
Case 3:19-cv-00778-JMM Document 2 Filed 05/07/19 Page 8 of 8

VERIFICATION

The undersigned, being duly sworm according to law, deposes and says that he is counsel
for the patty or parties indicated on the preceding pages as being represented by said counsel, that
he has examined the pleading and the entire investigative file made on behalf of said party or
parties, that he is taking this verification to assure compliance with the pertinent rules pertaining to
timely filing of pleading and other documents described by said rules; and the facts set forth in the
foregoing documents are true and correct to the best of his knowledge, information and belief. The
undersigned understands that the statements therein are made subject to the penalties of 18 Pa. C.S.

Section 4940 relating to unsworn falsification to authorities.

(A, & RUSH, P.C.
Date: G4 4 BY: i Wh Jd

“BRAD S. RUSH
Attorney for Plaintiffs

 

Case ID: 190400619
